IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                       AT JACKSON


MARIO CAMPBELL,                            )
                                           )
         Petitioner,                       ) C. C. A. NO. 02C01-9705-CR-00197
                                           )
vs.                                        ) SHELBY COUNTY
                                           )
STATE OF TENNESSEE,

         Respondent.
                                           ) No. P-17986
                                           )
                                           )
                                                                FILED
                                                               September 09, 1997

                                         ORDER                  Cecil Crowson, Jr.
                                                                Appellate C ourt Clerk




                This matter is before the Court upon the state’s motion requesting that the

judgment in the above-styled cause be affirmed pursuant to Rule 20, Rules of the Court

of Criminal Appeals. The petitioner was convicted of second degree murder on

February 1, 1995, and aggravated assault on May 25, 1995. Subsequently, on January

28, 1997, the petitioner filed a petition for post-conviction relief challenging the

voluntariness of his guilty pleas and alleging ineffective assistance of counsel. The trial

court dismissed the petition without appointment of counsel or an evidentiary hearing

upon a finding that the petition was barred by the one-year statute of limitation. We

agree.



                Pursuant to T.C.A. § 40-30-202(a), a petitioner must petition for post-

conviction relief within one year of the date of the final action of the highest state

appellate court to which an appeal is taken or, if no appeal is taken, within one year of

the date on which the judgment became final. The Compiler’s Notes to T.C.A. § 40-30-

201 state that the 1995 Post-Conviction Act governs all petitions for post-conviction

relief filed after May 10, 1995. Moreover, the Compiler’s Notes indicate that any person

having ground for relief recognized under this part shall have at least one year from

May 10, 1995, to file a petition or a motion to reopen a petition under this part.



                Under T.C.A. § 40-30-202(b), a court does not have jurisdiction to

consider a petition for post-conviction relief if it was filed outside the one-year statute of
limitation unless (1) the claim in the petition is based upon a final ruling of an appellate

court establishing a constitutional right that was not recognized at the time of trial, if

retrospective application of that right is required, (2) the claim in the petition is based

upon new scientific evidence establishing that such petitioner is actually innocent of the

offense or offenses for which the petitioner was convicted, or (3) the claim in the

petition seeks relief from a sentence that was enhanced because of a previous

conviction and such conviction in the case in which the claim is asserted was not a

guilty plea with an agreed sentence, and the previous conviction has subsequently

been held to be invalid.



              In the present case, the petitioner filed his petition for post-conviction

relief on January 28, 1997. Accordingly, the petition is governed by the 1995 Post-

Conviction Act, and the petition was filed outside the statute of limitation set forth in

T.C.A. § 40-30-202(a). Moreover, the petitioner has failed to show that any of his

claims fall within one of the exceptions set forth in T.C.A. § 40-30-202(b).



              It is, therefore, ORDERED that the state’s motion to affirm the judgment of

the trial court under Rule 20, Rules of the Court of Criminal Appeals, is granted, and the

judgment of the trial court is affirmed.



              Enter, this the ___ day of August, 1997.



                                           _____________________________
                                           DAVID G. HAYES, JUDGE



                                           _____________________________
                                           JOE B. JONES, PRESIDING JUDGE



                                           _____________________________
                                           PAUL G. SUMMERS, JUDGE




                                              2